Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Applicant’s representative, Mr. Clinton King, on 9/7/2021.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
19. (Currently Amended)  A non-transitory computer-readable storage medium storing program instructions that are computer-executable to perform operations comprising: 
providing a view, at a device, the view comprising a virtual element and a physical environment, wherein the virtual element is a first type of modality and is at a first location in the view relative to the physical environment;
detecting a change in the view, the change comprising placement of the virtual element at a second location in the view; and
in response to detecting the change in the view based on the placement of the virtual element at the second location:
detecting an attribute of the physical environment at the second location of the virtual element in the view; 
selecting a second type of modality of the virtual element based on the detected attribute, wherein the first type of modality comprises a first set of interactive features and the second type of modality comprises a second set of interactive features;
determining, based on the selected second type of modality and the second location of the virtual element in the view, whether to update the virtual element; 

changing a size, shape, design, or color attribute of the virtual element, and
changing modality-specific functions of the virtual element from the first set of interactive features to the second set of interactive features; and
presenting an updated view of the updated virtual element and the physical environment.
++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++++

Allowable Subject Matter
Claims 1-9 and 11-21 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for presenting an updated view of a virtual element by: (1) detecting a placement of the virtual element at a new location in a view comprising the virtual element and a physical environment; (2) detecting an attribute of the physical environment at the new location of the virtual element; (3) in accordance with a determination that the virtual element needs to be updated, updating the virtual element to a new type of modality by changing a size, shape, design, or color attribute of the virtual element, and changing modality-specific functions of the virtual element from a previous set of interactive features to a new set of interactive features, wherein the new type of modality is selected based on the detected attribute of the physical environment and comprises the new set of interactive features; and (4) presenting an updated view of the updated virtual element and the physical environment.
The prior art also fails to teach or suggest a computer-readable storage medium and a system configured to implement the above steps.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613